 


109 HR 4015 IH: Milk Regulatory Equity Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4015 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Nunes (for himself, Mr. Doolittle, Mr. Pombo, Mr. Boehner, Mr. Renzi, Mr. Porter, Mr. Franks of Arizona, Mr. Herger, Mr. Gibbons, Mr. Hayworth, Mr. Thomas, Mr. Baca, Mr. Cardoza, Mr. Costa, Mr. Daniel E. Lungren of California, Mr. Filner, Mr. Farr, Ms. Woolsey, Ms. Zoe Lofgren of California, Ms. Harman, Mrs. Napolitano, Mr. Duncan, Mr. Holden, Mr. Sessions, Mr. Thompson of California, Ms. Berkley, Mr. Pastor, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To ensure regulatory equity between and among all dairy farmers and handlers for sales of packaged fluid milk in federally regulated milk marketing areas and into certain non-federally regulated milk marketing areas from federally regulated areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Milk Regulatory Equity Act of 2005. 
2.Milk regulatory equity 
(a)Minimum milk prices for handlers; exemptionSection 8c(5) of the Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended by adding at the end the following new subparagraphs: 
 
(M)Minimum milk prices for handlers 
(i)Application of minimum price requirementsNotwithstanding any other provision of this section, a milk handler described in clause (ii) shall be subject to all of the minimum and uniform price requirements of a Federal milk marketing order issued pursuant to this section applicable to the county in which the plant of the handler is located, at Federal order class prices, if the handler has packaged fluid milk product route dispositions, or sales of packaged fluid milk products to other plants, in a marketing area located in a State that requires handlers to pay minimum prices for raw milk purchases. 
(ii)Covered milk handlersExcept as provided in clause (iv), clause (i) applies to a handler of Class I milk products (including a producer-handler or producer operating as a handler) that— 
(I)operates a plant that is located within the boundaries of a Federal order milk marketing area (as those boundaries are in effect as of the date of the enactment of this subparagraph); 
(II)has packaged fluid milk product route dispositions, or sales of packaged fluid milk products to other plants, in a milk marketing area located in a State that requires handlers to pay minimum prices for raw milk purchases; and 
(III)is not otherwise obligated by a Federal milk marketing order, or a regulated milk pricing plan operated by a State, to pay minimum class prices for the raw milk that is used for such dispositions or sales. 
(iii)Obligation to pay minimum class pricesFor purposes of clause (ii)(III), the Secretary may not consider a handler of Class I milk products to be obligated by a Federal milk marketing order to pay minimum class prices for raw milk unless the handler operates the plant as a fully regulated fluid milk distributing plant under a Federal milk marketing order. 
(iv)Certain handlers exemptedClause (i) does not apply to— 
(I)a handler (otherwise described in clause (ii)) that operates a nonpool plant (as defined in section 1000.8(e) of title 7, Code of Federal Regulations, as in effect on the date of the enactment of this subparagraph); 
(II)a producer-handler (otherwise described in clause (ii)) for any month during which the producer-handler has route dispositions, and sales to other plants, of packaged fluid milk products equaling less than 3,000,000 pounds of milk; or 
(III)a handler (otherwise described in clause (ii)) for any month during which— 
(aa)less than 25 percent of the total quantity of fluid milk products physically received at the plant of the handler (excluding concentrated milk received from another plant by agreement for other than Class I use) is disposed of as route disposition or is transferred in the form of packaged fluid milk products to other plants; or 
(bb)less than 25 percent in aggregate of the route disposition or transfers are in a marketing area or areas located in one or more States that require handlers to pay minimum prices for raw milk purchases.   
(N)Exemption for certain milk handlersNotwithstanding any other provision of this section, no handler with distribution of Class I milk products in the marketing area described in Order No. 131 shall be exempt during any month from any minimum price requirement established by the Secretary under this subsection if the total distribution of Class I products during the preceding month of any such handler’s own farm production exceeds 3,000,000 pounds.. 
(b)Exclusion of nevada from federal milk marketing ordersSection 8c(11) of the Agriculture Adjustment Act (7 U.S.C. 608c(11)), reenacted with amendments by the Agriculture Marketing Agreement Act of 1937, is amended— 
(1)in subparagraph (C), by striking the last sentence; and 
(2)by adding at the end the following new subparagraph: 
 
(D)In the case of milk and its products, no county or other political subdivision of the State of Nevada shall be within the marketing area definition of any order issued under this section.. 
(c)Records and facility requirementsNotwithstanding any other provision of this section, or the amendments made by this section, a milk handler (including a producer-handler or a producer operating as a handler) that is subject to regulation under this section or an amendment made by this section shall comply with the requirements of section 1000.27 of title 7, Code of Federal Regulations, or a successor regulation, relating to handler responsibility for records or facilities. 
(d)Effective date and implementationThe amendments made by this section take effect on the first day of the first month beginning more than 15 days after the date of the enactment of this Act. To accomplish the expedited implementation of these amendments, effective on the date of the enactment of this Act, the Secretary of Agriculture shall include in the pool distributing plant provisions of each Federal milk marketing order issued under subparagraph (B) of section 8c(5) of the Agriculture Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments by the Agriculture Marketing Agreement Act of 1937, a provision that a handler described in subparagraph (M) of such section, as added by subsection (a) of this section, will be fully regulated by the order in which the handler’s distributing plant is located. These amendments shall not be subject to a referendum under section 8c(19) of such Act (7 U.S.C. 608c(19)).  
 
